internal_revenue_service number release date index number ------------------------------------------ --------------------------------- --------------------------------- ---------------------------------- ---------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ---------------- telephone number -------------------- refer reply to cc pa plr-127228-12 date date decedent date of death x y -------------------------------------------------------------------------------------------- --------------- ----------------- --- --- dear ------------------------------------------------------- this letter responds to your authorized representative’s letter dated date as revised on date and again on date requesting a ruling whether a proposed transaction will result in the acceleration of the installment payments of the estate_tax attributable to an interest_in_a_closely_held_business under sec_6166 of the internal_revenue_code facts the facts submitted and the representations made are as follows decedent died testate on date decedent died owning a greater than 20-percent interest in each of several closely held general partnerships limited_liability companies llc and corporations decedent’s estate represents that at the time of decedent’s death decedent and his --------- held x commercial real_estate real_property interests as tenants-in-common as nominees for one of the general partnerships business decedent’s executors timely filed a form_706 united_states estate and generation-skipping_transfer_tax return and made a sec_6166 election to defer the payment of estate_tax attributable to decedent’s interests in the general partnerships llcs and corporations including business business represents more plr-127228-12 than percent of the total value of the business interests the estate aggregated under sec_6166 and for which it made the sec_6166 election for business purposes the partners of business decedent’s estate and decedent’s --------- intend to restructure the business as follows business will distribute each of the properties owned by it pro_rata to its partners namely y percent to decedent’s estate and the remainder to decedent’s --------- thereafter decedent’s estate and decedent’s --------- will contribute its or his respective interest in one or more of the properties to separate llcs in return for an interest in the llc equal in value to the property contributed each llc will be owned pro_rata by decedent’s estate and decedent’s --------- namely y percent by decedent’s estate and the remainder by decedent’s --------- each llc will continue the active business previously conducted by business with respect to that particular property decedent’s estate represents that there will be no withdrawal of money or other_property from the closely_held_business as a result of the proposed transaction rulings requested decedent’s estate requests rulings that neither a the distribution pro_rata of one or more properties from business to decedent’s estate and decedent’s --------- nor b the subsequent contribution of each property by decedent’s estate and decedent’s ------ --------- to the llcs will constitute a distribution sale exchange or other_disposition of an interest_in_a_closely_held_business within the meaning of sec_6166 in addition a the distribution pro_rata of one or more properties from business to decedent’s estate and decedent’s --------- and b the subsequent contribution of such properties by decedent’s estate and decedent’s --------- to the llcs taken in the aggregate will not result in the acceleration of the installment payments of federal estate_tax provided in sec_6166 relevant authorities sec_6166 provides in part that if the value of an interest_in_a_closely_held_business that is included in determining the gross_estate of a decedent exceed sec_35 percent of the adjusted_gross_estate and the decedent was a citizen or resident_of_the_united_states the executor may elect to pay part or all of the tax imposed under sec_2001 in or more but not exceeding equal installments under sec_6166 only the amount of estate_tax attributable to the closely_held_business may be paid in installments sec_6166 provides that the determination of whether an interest qualifies as an interest_in_a_closely_held_business under sec_6166 is made as of the time immediately before the decedent’s death a decedent must conduct an active trade_or_business or must hold an interest in a corporation llc or partnership that carries on an active trade_or_business in order for the decedent’s interest to qualify plr-127228-12 as an interest_in_a_closely_held_business under sec_6166 revrul_2006_34 2006_1_cb_1172 illustrates the types of activities that constitute an active trade_or_business sec_6166 provides that where percent or more of the total value of each of two or more businesses is included in determining the value of a decedent’s estate the decedent’s interests in those closely held businesses shall be treated as an interest in a single closely_held_business the tax reform act of created a new sec_6166 and redesignated the former section as sec_6166a pub_l_no section a the economic_recovery_tax_act_of_1981 repealed sec_6166a and amended sec_6166 so that it would apply in most cases that were previously governed by sec_6166a pub_l_no sec_422 neither the economic_recovery_tax_act_of_1981 nor its legislative_history indicates any congressional intent that a disposition of an interest under sec_6166a would not be a disposition under sec_6166 as a result the regulations under sec_6166a are considered applicable to this ruling_request to the extent those regulations are not inconsistent with the language of sec_6166 sec_6166 provides that if i any portion of an interest in a qualified closely_held_business that qualifies for the sec_6166 election is distributed sold or otherwise_disposed_of or money or other_property attributable to such an interest is withdrawn from such trade_or_business and ii the aggregate of such distributions sales exchanges or other dispositions and withdrawals equals or exceed sec_50 percent of the value of such trade_or_business then the extension of time for payment of the tax provided in sec_6166 shall cease to apply and any unpaid portion of the tax payable in installments shall be paid upon notice_and_demand from the secretary sec_20_6166a-3 provides that in any case where in the aggregate percent or more of the decedent’s interest_in_a_closely_held_business has been distributed sold exchanged or otherwise_disposed_of the privilege of paying tax in installments terminates and the whole of the unpaid portion of the tax which is payable in installments becomes due and shall be paid upon notice_and_demand from the district_director when determining whether the 50-percent threshold is met dispositions and withdrawals are aggregated sec_20_6166a-3 provides that the phrase distributed sold exchanged or otherwise_disposed_of is broad in scope and comprehends all possible ways by which an interest_in_a_closely_held_business ceases to form a part of the gross_estate revrul_66_62 1966_1_cb_272 holds that where the change in the operation of a business from an incorporated form to an unincorporated form does not materially alter the business or the interest of the estate in the business such a change will not plr-127228-12 result in the termination of the installment privilege under sec_6166 that is otherwise available to the estate analysis because business represents more than percent of the total value of the closely held businesses reported on decedent’s estate_tax_return and aggregated under sec_6166 if the proposed transaction is a distribution sale exchange or other_disposition under sec_6166 it will exceed the percent threshold of sec_6166 with the result that the sec_6166 extension would terminate and the unpaid portion of the estate_tax payable in installments would have to be paid on notice_and_demand the transaction in this case business’ distribution of the properties from business to decedent’s estate and decedent’s --------- their subsequent contribution of the properties to individual llcs in exchange for all of the membership interests in the llcs and their continued operation of the trade_or_business in substantially the same manner as before does not materially alter the business furthermore there will be no withdrawal of money or other_property from the business formerly conducted by business decedent’s estate will hold the same proportionate ownership_interest in each llc as decedent held in business when he died based solely on the facts and information submitted and the representations made neither a the distribution pro_rata of one or more properties from business to decedent’s estate and decedent’s --------- nor b the subsequent contribution of each property by decedent’s estate and decedent’s --------- to the llcs will constitute a distribution sale exchange or other_disposition of an interest_in_a_closely_held_business within the meaning of sec_6166 furthermore a the distribution pro_rata of one or more properties from business to decedent’s estate and decedent’s --------- and b the subsequent contribution of such properties by decedent’s estate and decedent’s --------- to the llcs taken in the aggregate will not result in the acceleration of the installment payments of federal estate_tax provided in sec_6166 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter moreover this ruling expresses or implies no opinion as to the form of ownership of the properties as of decedent’s date of death or whether the proposed transactions result in any other tax consequences other than transfer_taxes this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-127228-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of it to the chief estate and gift_tax operations the rulings contained in this letter are based upon information submitted and representations made by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified the facts alleged or the material submitted in support of the request for rulings the facts are subject_to verification on examination temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2013_01 however when the criteria in section dollar_figure of revproc_2013_01 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely lawrence mack branch chief procedure administration enclosures one copy of this letter copy for sec_6110 purposes
